Exhibit 10.46

HEARTLAND PAYMENT SYSTEMS, INC.

2008 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT GRANT

Grantee Name: [                                         ]

Pursuant to the terms of the Heartland Payment Systems, Inc. 2008 Equity
Incentive Plan (the “Plan”), you have been granted Restricted Stock Units
(“RSUs”) of Heartland Payment Systems, Inc. (the “ Company “) upon the terms and
conditions set forth herein and in the Restricted Stock Unit Agreement (the
“Agreement”) which is attached hereto:

 

Number of RSUs Granted:   [                     ] Date of Grant:  
[                     ] Vesting Commencement Date:   [                     ]
Vesting/Payment Schedule:  

So long as you are in Continuous Service status with the Company (as defined in
the Plan), the RSUs shall vest and the Shares underlying such RSUs shall be paid
pursuant to Section 4 of the Agreement in accordance with the following
schedule:

 

[                    ]

 

[                    ]

Transferability:   The RSUs granted hereunder may not be transferred.

No Employment or Service Contract. In addition, you agree and acknowledge that
your rights to the RSUs (and any Shares to be issued to you upon vesting of the
RSUs) will be earned only as you provide services to the Company over time, that
the grant of the RSUs is not as consideration for services you rendered to the
Company prior to your Vesting Commencement Date, and that nothing in this Notice
or the attached Plan or Agreement shall confer upon you any right to continue
your employment or consulting relationship with the Company for any period of
time, nor does it interfere in any way with your right or the Company’s right to
terminate that relationship at any time, for any reason, with or without Cause.

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice, the attached Agreement or the Plan.

By your signature and the signature of the Company’s representative below, you
and the Company agree that the RSUs are granted under and governed by the terms
and conditions of the Plan and the Agreement, both of which are attached and
made a part of this document. You further acknowledge receipt of a copy of the
Plan and the Agreement, represent that you have read and are familiar with their
provisions, and hereby accept the RSUs subject to all of their terms and
conditions.



--------------------------------------------------------------------------------

HEARTLAND PAYMENT SYSTEMS, INC. By:  

 

Name:   Title:  

This award of RSUs is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:  

 

    

 

       Grantee’s Signature        Grantee’s name and address:       

 

      

 

      

 

CIRCULAR 230 DISCLOSURE: To ensure compliance with requirements imposed by the
IRS, we inform you that any tax advice contained in this communication
(including any attachments) (i) was not intended or written to be used, and
cannot be used, for the purpose of avoiding any tax penalties and (ii) was not
written to promote, market or recommend the transaction or matter addressed in
the communication. Each taxpayer should seek advice based on the taxpayer’s
particular circumstances from an independent tax advisor.

 

2



--------------------------------------------------------------------------------

HEARTLAND PAYMENT SYSTEMS, INC.

2008 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

1. Grant of RSUs. Heartland Payment Systems, Inc., a Delaware corporation (the
“Company”), hereby grants to [                                         ] (the
“Grantee”), the total number of Restricted Stock Units (“RSUs”) set forth in the
Notice of Restricted Stock Unit Grant (the “Notice”), subject to the terms,
definitions and provisions of the Heartland Payment Systems, Inc. 2008 Equity
Incentive Plan (the “Plan”) adopted by the Company, which is incorporated in
this Agreement by reference. Unless otherwise defined in this Agreement, the
terms used in this Agreement shall have the meanings defined in the Plan.

2. Restrictions and Conditions. Prior to the vesting of the RSUs as described in
the Notice, the Grantee shall have no rights in the RSUs except as specifically
provided herein.

(a) No Voting Rights or Dividends. Until such time as the RSUs are paid to the
Grantee in Shares, the Grantee shall have no voting rights and shall not be
entitled to payment or accrual of any dividends, Dividend Equivalents or other
distributions with respect to the RSUs or the Shares underlying the RSUs.

(b) Restrictions on Transfer. The RSUs granted pursuant to this Agreement may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated and any such attempt to transfer any RSU will not be honored.

3. Vesting of RSUs. The RSUs shall vest pursuant to the vesting schedule set
forth in the Notice, so long as the Grantee remains in Continuous Service status
with the Company through each such vesting date. The Grantee’s rights to all
RSUs granted herein and not yet vested in accordance with the provisions of the
Notice shall automatically terminate upon the Grantee’s termination of
Continuous Service status with the Company, whether voluntarily or
involuntarily, for any reason or no reason. Notwithstanding anything to the
contrary contained herein, if Grantee’s Continuous Service status with the
Company ceases (i) by reason of his death, or (ii) because of his Disability,
then all outstanding RSUs granted pursuant to this Agreement shall immediately
become vested in full in accordance with the Plan.

4. Receipt of Shares Upon Vesting. As soon as practicable following the vesting
of the RSUs as set forth in the Notice (but in no event later than 30 days
following the applicable vesting date), the Grantee shall receive one Share for
each vested RSU. Shares to be acquired pursuant to this Award shall be issued
and delivered to the Grantee either in actual stock certificates or by
electronic book entry, subject to tax withholding as provided in Paragraph 6,
below.

5. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.



--------------------------------------------------------------------------------

6. Tax Consequences. The Company has not provided any tax advice with respect to
the RSUs or the disposition of the Shares. The Grantee should obtain advice from
an appropriate independent professional adviser with respect to the taxation
implications of the grant, payment, assignment, release, settlement,
cancellation or any other disposition of the RSUs (each, a “Trigger Event”) and
on any subsequent sale or disposition of the Shares. The Grantee should also
take advice in respect of the taxation indemnity provisions under Section 8
below. The Grantee shall, not later than the date as of which the receipt of any
RSU becomes a taxable event for Federal income tax purposes, pay to the Company
or make arrangements satisfactory to the Administrator for payment of any
Federal, state, and local taxes required by law to be withheld on account of
such taxable event. The Grantee may elect to have the required minimum tax
withholding obligation satisfied, in whole or in part, by (i) authorizing the
Company to withhold from Shares to be issued, or (ii) transferring to the
Company, a number of Shares with an aggregate Fair Market Value that would
satisfy the withholding amount due.

7. Data Protection.

(a) To facilitate the administration of the Plan and this Agreement, it will be
necessary for the Company (or its payroll administrators) to collect, hold and
process certain personal information about the Grantee and to transfer this data
to certain third parties such as brokers with whom the Grantee may elect to
deposit any share capital under the Plan. The Grantee consents to the Company
(or its payroll administrators) collecting, holding and processing the Grantee’s
personal data and transferring this data to the Company or any other third
parties insofar as is reasonably necessary to implement, administer and manage
the Plan.

(b) The Grantee understands that the Grantee may, at any time, view the
Grantee’s personal data, require any necessary corrections to it or withdraw the
consents herein in writing by contacting the Company, but acknowledges that
without the use of such data it may not be practicable for the Company to
administer the Grantee’s involvement in the Plan in a timely fashion or at all
and this may be detrimental to the Grantee.

8. Grantee’s Taxation Indemnity.

(a) To the extent permitted by law, the Grantee hereby agrees to indemnify and
keep indemnified the Company and the Company as trustee for and on behalf of any
affiliate entity, in respect of any liability or obligation of the Company
and/or any affiliate entity to account for income tax or any other taxation
provisions under the laws of the Grantee’s country or citizenship and/or
residence to the extent arising from a Trigger Event or arising out of the
acquisition, retention and disposition of the Shares.

(b) The Company shall not be obliged to allot and issue any of the Shares or any
interest in the Shares unless and until the Grantee has paid to the Company such
sum as is, in the opinion of the Company, sufficient to indemnify the Company in
full against any liability the Company has for any amount of, or representing,
income tax or any other tax arising from a Trigger Event (the “RSU Tax
Liability”), or the Grantee has made such other arrangement as in the opinion of
the Company will ensure that the full amount of any RSU Tax Liability will be
recovered from the Grantee within such period as the Company may then determine.

 

2



--------------------------------------------------------------------------------

9. Miscellaneous.

(a) This Agreement and all acts and transactions pursuant hereto and the rights
and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of New Jersey, without
giving effect to principles of conflicts of law.

(b) The Grantee acknowledges receipt of a copy of the Plan and represents that
he or she is familiar with the terms and provisions thereof (and has had an
opportunity to consult counsel regarding the terms of this award of RSUs), and
hereby accepts the RSUs and agrees to be bound by the contractual terms as set
forth herein and in the Plan. The Grantee hereby agrees to accept as binding,
conclusive and final all decisions and interpretations of the Administrator
regarding any questions relating to the RSUs. In the event of a conflict between
the terms and provisions of the Plan and the terms and provisions of the Notice
and this Agreement, the Plan terms and provisions shall prevail. This Agreement,
the Notice and the Plan, constitute the entire agreement between the Grantee and
the Company on the subject matter hereof and supersedes all proposals, written
or oral, and all other communications between the parties relating to such
subject matter.

(c) The parties agree to execute such further instruments and to take such
further action as may be reasonably necessary to carry out the purposes and
intent of this Agreement.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one document.

 

GRANTEE      HEARTLAND PAYMENT SYSTEMS, INC.

 

     By:  

 

(Signature)             Name:  

 

 

(Printed Name)

     Title:  

 

Dated:  

 

      

 

3